DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 5, 9, 10, 28, 29, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Independent Claims
Claim(s) 1, 7, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chen (US-20140112168).
As to claim 1, 7, 23, 24: Chen teaches a method for transmitting a Sounding Reference Signal (SRS), wherein the method is used to be applied to a User Equipment (UE) and comprises: receiving indication information transmitted by a base station and used to indicate a Physical Resource Block (PRB) bundling size ([0012, 103]: BS determines size / density of SRS transmissions for UE and indicates to UE; [0052, 0071]: wherein SRS subframes comprise PRBs); and transmitting, within at least one PRB bundle, the SRS to the base station, wherein the number of PRBs comprised in part or all of the at least one PRB bundle is equal to the PRB bundling size ([0103, 107], claim 1, claim 16, claim 20: SRS bundling for PUSCH), and a same precoding is used by PRBs belonging to a same PRB bundle (claim 1, claim 16, claim 20, [0081, 85]), and the precoding is determined by the UE itself ([0081, 85]: UE derives SRS precoder).

Dependent Claims
Claim(s) 2, 6, 8, 11, 26, 30, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chen (US-20140112168).
As to claim 2, 8, 26, 31: Chen teaches the method according to claim 1, 7, 23, 24, wherein the precoding is selected from a precoding set stored by the UE ([0081, 85]: SRS precoder may be derived by UE), or selected from a precoding set preconfigured by a network side ([0091]: SRS precoding may be configured by BS and signaled to UE).

As to claim 6, 11, 30: Chen teaches the method according claim 1, 7, 23, wherein receiving the indication information transmitted by the base station and used to indicate the PRB bundling size comprises: receiving SRS configuration information transmitted by the base station ([0012, 103]: BS determines size / density of SRS transmissions for UE and indicates to UE), wherein the SRS configuration information comprises transmission location information of the SRS ([0071]: SRS UE specific configuration indicating starting position) and the indication information used to indicate the PRB bundling size ([0012, 103]: BS determines size / density of SRS transmissions for UE and indicates to UE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20140112168) in view of Chen ‘333 (US-20130294333).
As to claim 3, 27: Chen teaches the method according to claim 1, 23, wherein before transmitting within the at least one PRB bundle the SRS to the base station, the method further comprises: binding the PRBs used to transmit the SRS into the at least one PRB bundle according to the PRB bundling size ([0103, 107], claim 1, claim 16, claim 20: SRS bundling for PUSCH); … ; or the number of PRBs comprised in one of the at least one PRB bundle is smaller than the PRB bundling size, and of the number of PRBs comprised in any one of the at least one PRB bundle other than the one PRB bundle is equal to the PRB bundling size.
Chen may not explicitly teach wherein the number of PRBs comprised in any one of the at least one PRB bundle is equal to the PRB bundling size.  However, Chen ‘333 teaches wherein the number of PRBs comprised in any one of the at least one PRB bundle is equal to the PRB bundling size ([0091, 92]: RB bundles of appropriate sizing).
Thus, it would have been obvious to one of ordinary skill in the art to implement RB bundles at a specified size, taught by Chen ‘333, into the SRS bundling, taught by Chen, in order to implement a well-known feature of a pre-defined protocol and to size the RB bundles appropriately for transmission. In addition it would have been obvious to combine Chen and Chen ‘333 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.